Citation Nr: 0833155	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case was the subject of a May 2008 hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  There is evidence of acoustic trauma during service, and 
medical evidence of a decrease in hearing in the right ear 
during service.

2.  The veteran is competent to observe that he has had right 
hearing loss and tinnitus for the time of active service 
forward, and his testimony is credible.

3.  Competent medical evidence demonstrates that the 
veteran's symptoms are manifestations of chronic tinnitus and 
a right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claims on appeal.  Therefore, no further 
notice or development is needed with respect to these claims.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has held when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Analysis

The veteran's DD Form 214 indicates that his specialty was 
that of heavy weapons infantryman.  Accordingly, the Board 
accepts the veteran's contentions of noise exposure and 
acoustic trauma as credible and as consistent with the 
places, types, and circumstances of his service.  See 38 
U.S.C.A. § 1154(a) (West 2002).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, where appropriate, the ASA standards have 
been converted to ISO-ANSI standards.

At enlistment audiological examination in February 1962, two 
months prior to active service, audiological testing was not 
conducted.  Hearing was measured at 15/15 for whispered voice 
bilaterally.

A chart of an in-service audiological examination, most 
likely conducted in June 1962, indicates puretone hearing 
thresholds as follows (with ASA units converted to ISO-ANSI 
units):  10 decibels at 500 hertz, 5 decibels at 1000 hertz, 
10 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 5 
decibels at 4000 hertz.  

At the veteran's active duty discharge examination in October 
1962, pure tone thresholds (with ASA units converted to ISO-
ANSI units) in the right ear were 5 decibels at 500 hertz, 0 
decibels at 1000 hertz, 0 decibels at 2000 hertz, and 15 
decibels at 4000 hertz.  

At a VA examination in April 2007, pure tone thresholds in 
the right ear were 15 decibels at 500 hertz, 15 decibels at 
1000 hertz, 50 decibels at 2000 hertz, 60 decibels at 3000 
hertz, and 80 decibels at 4000 hertz.  The speech recognition 
score was 88 percent in the right ear.  The examiner 
diagnosed the veteran as having tinnitus and bilateral 
hearing loss.  The examiner opined that it was not likely 
that tinnitus was related to military service.  She related, 
apparently by the history provided by the veteran, that his 
tinnitus had started about 10 years ago.  (The veteran has 
since indicated that he provided this history because he did 
not hear the examiner's question correctly.)  The examiner 
noted that audiometrics during service in June 1962 indicated 
that the veteran's was hearing well within normal hearing 
limits bilaterally.  She noted, however, that discharge 
audiometrics indicated a decrease in left ear hearing at 4 
kilohertz, and on this basis opined that the veteran's left 
ear hearing loss was aggravated by military service.  
(Entitlement to service connection for left ear hearing loss 
has since been granted.)  With respect to the right ear, she 
noted that the veteran had right ear hearing well within 
normal limits at discharge.  The examiner did not provide a 
direct nexus opinion as to whether the veteran's current 
right ear hearing loss began during service or is related to 
acoustic trauma during service.

At his May 2008 Board hearing, the veteran's representative 
noted that audiological testing during service showed that 
hearing acuity declined at 4000 hertz between June 1962 and 
October 1962.  He contended that the veteran's exposure to 
heavy weaponry during service would result in exposure to 
impulse noise levels of 153 to 190 decibels each time the 
weapon was fired.  He contended that the RO and the VA 
examiner did not consider the veteran's claim in the manner 
required by Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(see above).  See May 2008 Board hearing transcript (Tr.) at 
3.  The veteran testified that he did not wear hearing 
protection during service.  He acknowledged occupational 
noise exposure after service.  (Tr. at 3-4).   He described 
ringing in his ears for days after firing heavy firearms 
during service.  He said he had experienced tinnitus since 
service, and that he had told the April 2007 VA examiner he 
had experienced tinnitus beginning ten years ago because he 
did not understand the examiner correctly, and that he had 
meant to indicate that his tinnitus had become worse 10 years 
ago.  (Tr. at 4-5).  The veteran's wife testified that she 
had known the veteran prior to service and did not notice any 
hearing problem at that time.  (Tr. at 11.)  She recalled 
that the veteran complained of hearing loss and ringing in 
his ears during service and that the veteran's hearing 
problems had become worse over the years.  (Tr. at 6-9.)  

The April 2007 VA examination audiological test results 
satisfy the requirements set forth at 38 C.F.R. § 3.385 for a 
finding of a right ear hearing loss disability.  Accordingly, 
the requirement of a current disability is met for purposes 
of the veteran's service connection claim.  See Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Additionally, the 
April 2007 VA examiner's finding that the veteran currently 
has constant tinnitus satisfies the requirement of a current 
disability with respect to this disorder as well.  Id.

The April 2007 VA examiner acknowledged that the veteran 
experienced acoustic trauma in the form heavy weapons fire 
and a resulting hearing loss in the left ear at 4000 hertz 
during service.  The veteran's representative has correctly 
pointed out that the two in-service audiological examinations 
of record also reflect a decrease in audiological thresholds 
in the right ear between June 1962 and October 1962 (Tr. at 
3), and his assertion is correct.  The veteran is competent 
to testify that he experienced a hearing loss during service 
and from service forward, and his wife is competent to 
corroborate that he complained of hearing loss during service 
and ever since service.  The Board finds the testimony of the 
veteran and his wife at the May 2008 hearing to be credible.  

The Board acknowledges the opinion of the April 2007 VA 
examiner may be construed by inference as being against the 
veteran's claim for service connection for right ear hearing 
loss, although the weight of this evidence is diminished by 
the fact that she provided no directly worded nexus opinion 
with respect to the right ear.  The Board finds the lay 
testimony of the veteran and his spouse as to continuity of 
symptomatology of right ear hearing loss since service to be 
of greater probative weight in this regard.  See 38 C.F.R. 
§ 3.303(b),(d); Savage v. Gober, 10 Vet. App. 488 (1997).   
Continuity of symptomatology may be established by lay 
evidence in this case because the nature of the veteran's 
disability, right ear hearing loss, is directly susceptible 
to lay observation.  See Savage, 10 Vet. App. at 495-497 
(service connection claim based on fact that veteran suffers 
from chronic condition which he or she had during service 
requires submission of medical evidence, unless condition is 
of type as to which lay observation is competent to identify 
its existence; such evidence may be either contemporaneous 
with service or post service.)  The April 2007 VA examiner's 
report establishes that the symptoms the veteran describes as 
having existed since service are manifestations of a current 
right ear hearing loss disability.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004).

Similarly, with respect to the veteran's tinnitus, the April 
2007 VA examiner diagnosed the symptoms of which the veteran 
complains as chronic tinnitus.  Although the April 2007 VA 
examiner provided an opinion that the condition did not begin 
during service, the Board finds of greater probative weight 
in this matter the competent and credible evidence in the 
form of testimony from the veteran and his wife that the 
veteran's tinnitus began during service and has continued 
from service forward.  See Savage, 10 Vet. App. at 495-497. 

In sum, the veteran experienced acoustic trauma during 
service.  The service medical records reflect a lowered 
audiological threshold at 4000 hertz in the right ear as well 
as the left ear at discharge from service.  Continuity of 
symptomatology as to right ear hearing loss and tinnitus has 
been demonstrated by competent and credible evidence from the 
veteran and his wife.  The April 2007 VA examination report 
demonstrates that the veteran's chronic symptoms are 
manifestations of right ear hearing loss disability and 
chronic tinnitus.  Accordingly, the Board finds that 
entitlement to service connection for right ear hearing loss 
and tinnitus is warranted.  See Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. §§ 3.102 (reasonable doubt 
rule), 3.303(b),(d). 


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


